department of the treasury internal_revenue_service washington d c jan tax_exempt_and_government_entities_division uniform issue list tep aa tn xxxxxxxxxx xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxx legend taxpayer a ira x financial_institution b amount individual c trust y individual d individual e dear xxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxaxxxk xxxxxxxxxxxxxxxx xxxxxxxxxxx xxxxxxxxx xxxxxxxx xxxxxxxxxxxxxxxxkxxxxxx xxxxxxxxx xxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ page the following facts and representations have been submitted on your behalf by your guardian individual e under penalty of perjury in support of the ruling requested taxpayer a represents that through the actions of individual c to whom he had given a power_of_attorney he received a distribution from ira x totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the revocation of individual c’s power_of_attorney and the subsequent actions taken by individual c to determine whether taxpayer a had the mental capacity to revoke and name a new power_of_attorney taxpayer a further represents that amount has not been used for any other purpose taxpayer a maintained ira x with financial_institution b in taxpayer a gave his son individual c power_of_attorney with respect to ira x taxpayer a represents that taxpayer a subsequently declined in mental capacity and submitted documentation from medical doctors indicating that as of date he had memory loss and did not have the capacity to make decisions about financial matters on date individual c received notice that taxpayer a was intending to make a change in his power_of_attorney and that individual c would be notified and provided a copy of the new power_of_attorney individual c represents that he had concerns about taxpayer a’s mental capacity to understand and make such a change on date taxpayer a represents that individual c believed that taxpayer a’s assets were at risk of appropriation by another family_member and pursuant to the power_of_attorney took a distribution of amount from ira x to protect taxpayer a’s assets individual c immediately deposited amount in non-retirement trust y in taxpayer a’s name on date individual c received notification that taxpayer a had executed a new power_of_attorney dated date replacing individual c with individual d taxpayer a represents that individual c filed a petition with a court to determine taxpayer a’s incapacity and to request appointment of a professional guardian on date taxpayer a was found to be incapacitated due to dementia on date after the 60-day rollover period had expired individual e was appointed as guardian of taxpayer a based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall page3 be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement page pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with his assertion that individual c’s failure to accomplish a timely rollover on his behalf was caused by the revocation of individual c’s power_of_attorney and individual c’s subsequent actions to determine whether taxpayer a had the mental capacity to revoke and name a new power_of_attorney therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxxxxxxx xxxxx id xxxxxxxx at xxx xxxxxx please address all correspondence to se t ep ra t1 sincerely yours cts a wrthn cariton a watkins manager employee_plans technical group page enclosures deleted copy of ruling letter notice of intention to disclose ce xxxxxxxxx xxxxxxxxxxxkxxxxkxxxk xxxxxxxxkxxxkxkxxkxkxxxxxkxkxxk xxxxxxxxxxxx
